      Case 2:19-cv-02491-JAR-JPO Document 599-1 Filed 10/26/20 Page 1 of 3




                     In the United States District Court
                          for the District of Kansas



In re: CCA Recordings 2255 Litigation,
                    Petitioners,

v.
                                     Case No. 19-cv-2491-JAR-JPO
                                     (This Document Relates to Case Nos.
                                     No. 2:16-cr-20016-DDC-4, United
                                     States v. Juan Carlos Ramirez
                                     Gonzalez, and 2:20-cv-02476, Juan
                                     Carlos Ramirez-Gonzalez v. United
                                     States).

United States of America,
                    Respondent.



                                  Fact Sheet




 1      Petitioner                               Ramirez-Gonzalez, Juan
                                                 Carlos
 2      Date § 2255 was filed                    September 25, 2020 (original);
                                                 October 9, 2020 (amended)
 3      Petitioner’s counsel (underlying         Thomason, Mark
        prosecution)
 4      AUSA (underlying prosecution)            Rask, Scott; Hunt, Tristram;
                                                 Ward, James
 5      Underlying conviction                    Conspiracy to distribute and
                                                 to possess with intent to
                                                 distribute more than 50
                                                 grams of methamphetamine
 6      Sentence                                 135 months
 6a         Date of Sentencing                   9/24/2019
 7      Petitioner’s date of release from BOP    9/24/2025
 8      Claim: Video/phone/both                  Video
    Case 2:19-cv-02491-JAR-JPO Document 599-1 Filed 10/26/20 Page 2 of 3




9   Number of video recordings Petitioner          3
    claims
9a        Dates of video recordings                2/26/16; 3/8/16; 4/11/16
10  Number of audio recordings Petitioner          n/a
    claims
10a       Date range of audio recordings           n/a
11  Defense counsel phone numbers                  n/a
12  Language spoken between Petitioner             n/a
    and attorney on recorded attorney-
    client calls
13  Language of the preamble/warning on            n/a
    the recorded calls
14  Third parties involved in the recorded         n/a
    attorney-client calls; if yes, who?
15  Third parties present during video-            no
    recorded attorney-client meetings; if
    yes, who?
16  Petitioner has documentary evidence            n/a
    of USAO and/or law enforcement
    agencies requesting or obtaining CCA
    phone recordings (e.g. subpoena,
    email, USMS request form)
17  Government produced Petitioner’s               n/a
    CCA recorded phone calls in the Black
    litigation (D.E. 572, 787)
18  Government has documentary evidence            n/a
    that Petitioner signed a “Monitoring of
    Inmate/Detainee Telephone Calls”
    intake form
19  Convicted by plea or trial                     Plea
           Date of plea or verdict                 5/17/19
        • If convicted by plea, did plea           Yes
           agreement include appellate and
           collateral attack waiver provision?
        • If convicted by plea, was it a binding   Yes
           plea?
        • If convicted by plea, did the            No
           government dismiss any counts that
           carried a mandatory consecutive
           penalty?
        • If convicted by plea, did the            No
           government dismiss any counts with
           a higher mandatory minimum
         Case 2:19-cv-02491-JAR-JPO Document 599-1 Filed 10/26/20 Page 3 of 3




                 penalty than the offense of
                 conviction? 1
    20     Petitioner filed a Rule 41 motion                   Yes
           alleging Sixth Amendment violations
              • If yes, date of filing                         05/01/19
    21     Date judgment entered                               09/25/19
    22     Defendant filed a direct appeal                     No
              • If yes, date of Tenth Circuit mandate
    23     Petitioner previously filed a § 2255                No
    24     Procedural defenses asserted by USAO                Yes
    25     Privilege log produced by Petitioner                Yes
    26     Does the Petitioner raise any                       Yes
           additional claims independent of Sixth
           Amendment prosecutorial misconduct?




1This includes the government’s dismissal of or agreement not to file a notice under 21 U.S.C. § 851
regarding one or more prior convictions that would have increased the defendant’s statutory
minimum penalty. See 21 U.S.C. § 841(b).
